Title: To James Madison from Levett Harris, 22 December 1806
From: Harris, Levett
To: Madison, James



duplicate
Sir,
St. Petersburg, 10/ 22 December, 1806.

I have the honor to transmit You, herewith inclosed, a report of the trade of the United States to Russia the present year.  Our tonage, as will be seen, approaches to sixteen thousand, exceeding that of 1805 by near fifteen hundred tons; though the exports do not equal the last year’s.  Our commerce continues to be confined to St. Petersburg: four expeditions for America, have however been made in Russian vessels, and on Russian account, from hence and Archangel.
I have been later than usual in acquitting myself of this duty; owing to the intercourse by post with Holland and the Hanse Towns being interdicted by the invasion of Prussia; thus leaving us, exclusively, the rout by Sweden to England, very circuitous, & equally precarious at this season.
Since my communications under dates of 9. July, & 10. Aug. last, very momentous changes have taken place on this continent, nor do their limits seem yet determined.  The distresses of those States forced into submission by the french arms are of a nature to excite our Sympathies, & altho remote from these revolutions, it will not exempt us from some share of the injuries produced by them.  You will not have viewed Sir, with unconcern an edict issued by the Emperor of the french from his Camp at Berlin of the 21. Nov.mr, nor will you be less ready to calculate its consequences upon our commercial relations with Europe.  Our trade hither must be almost wholly cut off if this act is carried into operation; but this is to be considered a minor evil compared with others in which it threatens to involve us, and in this view, will call for such interferance on our part, as Government, in its wisdom shall devize.
Our Minister in France will in the mean time, no doubt, make those representations, to the Government there; the subject demands.  I have conceived it my duty to make known to him the full force of the grievance, in as far as it relates to our Baltic trade
The motive, which is affirmed to have dictated the above declaration, will be justly estimated by all nations interested in the freedom of navigation; but the mode of proceeding will be condemned, & is calculated to bring those nations in immediate enmity with France.
The delay, & final refusal, of the officer intrusted with the command at Catarro to give up the important holds possessed by Russia in that quarter, notwithstanding the order of his Government to that effect, has increased the animosity of France against this Court; those positions had become of great consequence to this country, and their real situation was not known when the order to relinquish them was given: their Surrender, at the period required, would have brought an united army of french & turks on the Southern frontier of this Empire: nor has the prudence, & vigilence, of the Russian cabinet been sufficient on this occasion to repress the menaces of the combined enemy.  The inclosed official note, from the minister of Foreign affairs, will explain the existing State of the Relations of Russia with the Port.  Some changes are mentioned to have since taken place, favorable to the interests of Russia; but nothing official has been announced here on the subject.
A copy of the answer I made to the above note I add thereto.
The extraordinary successes of the french arms, and the threats which they have induced against this country, have impelled the adoption of very energetick measures on the part of the Emperor Alexander.  I herewith transmit translations of two ukases on this subject, which have lately been issued.
Many of the principal nobility have anticipated the calls of their Sovereign, by the most liberal contributions of money; whilst others, with equal spirit, have provided almost double the number of men required of them, with everything necessary for their equipment & Subsistance.
In an Empire, where resources of such extent exist, no apprehension as to general security can be entertained, and where patriotism is a predominant virtue; national greatness must be in constant alliance.
Two Armies with considerable resources are now in Poland under the commands of Generals Benningsen & Burchoevdon: Field Marshall Kaminsky, a principal coadjutor of General Suwarrow, has been recently appointed to the Command in cheif; the numbers thus concentrated are not exactly known to the publick, but are supposed to be fully adequate to the exigency of the times.  We may thus shortly expect to hear of events equal in importance to any that have transpired the present war.
I lament to add that there is still great neglect in providing our vessels, destined to this Sea, with the certificates of health in the form prescribed by the ordinances of these States.  The attestation of the Danish Consul with us, is declared to be an indispensable addition to those certificates, & unless documents in this form are brought, no relaxation in the quarantine laws of Denmark can possibly be expected.
In consequence of very great strictness in the entries of foreign ships and goods at this port having latterly, more than ever been observed, & in order to prevent difficulty & delay from reaching those of our flag, it will be necessary, I find, to enlarge the duties of the agent I have stationed at the custom house at Cronstadt to assist in the expedition of American Vessels.  This will Cause an increase in the port charges of perhaps ten or twelve dollars to each ship, and will be levied upon them & their cargoes in just proportions.
The advice with which I thus furnish you Sir will suffice, I trust, to place this act with those sanctioned by my publick charge; and qualify it, as such, for your approbation.  I have the honor to be, with great respect, Sir, Your most Obedient Servant

Levett Harris

